Martin Ch. J.

dissenting:

I^cannot concur with my brethren in the disposition of this motion.
By the act of February 5, 1864, it. is provided that, “There shall be paid from the war fund of this State a uniform State bounty of one hundred dollars to each person below the rank of comissioned officer, who may* hereafter enlist and be mustered into the military or naval service of the United States, and who shall be credited on the quota of this State, or any military district thereof, under any call or order of the. President, or military authorities of the United States, or of this 'State, made or issued since the first day of January, A. ’ D., 1864: Provided, That none of the bounties provided for in this act shall hereafter be paid to any volunteer, being a resident of this State at the time of enlisting, who shall be credited to any sub-district, township or ward other than that in which he is enrolled, or, if not enrolled, where he resided at the time of enlistment.” — Session Laws 1864, p. 58. §8.
*258This provision of the act is, in my mmd, entirely independent of any of the provisions of the act intended to authorize or legalize the action of municipal corporations. ít is a voluntary, free offer of the State of a bounty to the soldier. A call was made by President Lincoln on the 1st of February, 1864, for 500,000 men. Under this call the relator enlisted and was mustered in in the month of March following. What effect this call may have had upon previous calls, or how it would be interpreted by the War Department, or any officer of the General Government, is immaterial, for the State did not base its action upon any such foundation.
Lomane knew of this law, and acted upon his faith in the promise, which I regard as unqualified and independent of any other provision of the act.
I think he should be entitled to the bounty, and the writ should be issued.